Citation Nr: 1448143	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-16 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a Board video-conference hearing in December 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  The undersigned also held the record open for sixty days for any additional evidence and, in January 2013, the Veteran submitted VA treatment records detailing a December 2012 audiological consultation.  However, a waiver of AOJ consideration did not accompany such evidence.  Even so, as this claim is being remanded, the AOJ will have an opportunity to consider such newly received evidence in the readjudication of the Veteran's claims.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the December 2012 Board video-conference hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

At his December 2012 Board hearing and in documents of record, the Veteran contends that he was exposed to excessive noise during service as a result of his assignment to an artillery unit.  Specifically, at his hearing, he stated that, as field wireman,  he would run wire while the guns were being fired.  He further testified that, during his tour of duty in Vietnam, he was exposed to mortar and rocket attacks as well as the firing of machine guns, and, on one occasion, he was stunned by an incoming shell.  The Veteran also denied post-service recreational and occupational noise exposure.  As such, he claims that service connection for bilateral hearing loss and tinnitus is warranted.

The Board finds that the Veteran should be scheduled for a new VA examination regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In this regard, the record contains two conflicting medical opinions seemingly given by the same audiologist.  The first opinion was written in March 2010 by a private audiologist.  At that time, the audiologist opined that, "[a]fter reviewing the [V]eteran's service history, it is at least as likely as not that the [V]eteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in service."  Subsequently, in September 2010, VA contracted the same private audiologist that gave the favorable March 2010 opinion to evaluate the Veteran and provide an opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus.  After reviewing the record, to include the Veteran's service treatment records, which she noted showed normal hearing at service entrance and exit, and her report given on March 2010, the audiologist provided the unfavorable opinion that:

"[a]fter reviewing the claimant's service records, which indicate normal hearing at entrance and discharge into service, with no shift in hearing noted, it is less likely than not that the claimant's [hearing loss and tinnitus are] the result of hazardous noise exposure while serving as a wire man, switchboard operator, and medical volunteer while in service."

In this regard, the Board notes that such opinion fails to take into account the threshold shifts between the Veteran's service entrance and separation examinations.  Specifically, a hearing test was conducted at the December 1968 entrance examination and the pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
-5
-5
0

15
RIGHT
0
-5
-5

10

A hearing test was also conducted at the November 1971 separation examination and the pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
LEFT
0
0
0

0
RIGHT
0
0
0

0

A comparison between the two audiograms indicate that there was at least some shift in hearing acuity during service, despite the audiologist's notation to the contrary in September 2010.  In this regard, the Veteran's hearing appears to decrease in acuity in the lower frequencies while improves in the upper frequencies.     

It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the shift in the Veteran's hearing acuity was not addressed in the September 2010 examination report and the same audiologist provided two conflicting etiological opinions, the Board finds that a new examination conducted, to the extent possible, by a different audiologist is warranted.

Additionally, the Board finds that a remand is necessary in order to obtain outstanding VA and private treatment records.  In this regard, in the April 2012 statement of the case, the AOJ noted that "[a]n electronic review of Oklahoma City VAMC [Medical Center] hospital records from June 2006 through April 2012 do not address these conditions."  However, these VA medical records have not been associated with the record and were not made available for appellate review.  Also, in February 2013 the Veteran submitted progress notes from an audiogram consult with an audiologist at the Oklahoma City VAMC, dated December 2012.  Therefore, a remand is necessary in order to obtain VA treatment records from the Oklahoma City VAMC dated from June 2006 to the present.  Furthermore, at his Board hearing, the Veteran testified that he received treatment for his bilateral hearing loss and tinnitus from a private facility, the Dubois Medical Center in Midwest City, Oklahoma.  It does not appear that such records have been requested or obtained.  Therefore, such should be accomplished on remand.

Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the April 2012 statement of the case, which encompasses the December 2012 VA audiological consultation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral hearing loss and tinnitus, to specifically include the Dubois Medical Center in Midwest City, Oklahoma.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include such private treatment records as well as VA treatment records from the Oklahoma City VAMC dated from June 2006 to the present should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his bilateral hearing loss and tinnitus to be conducted, to the extent possible, by a VA examiner different from the audiologist who conducted the September 2010 examination.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

Thereafter, the examiner should address the following inquiries:

(A)  The examiner should confirm the diagnoses of bilateral hearing loss and tinnitus.

(B)  The examiner should then offer the following opinions:

(i)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to his military service, to include his aforementioned in-service noise exposure. 

(ii)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current tinnitus is related to his military service, to include his aforementioned in-service noise exposure.

In offering any opinion, the examiner must consider the full record, to include the in-service shift in hearing acuity noted above and the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received since the issuance of the April 2012 statement of the case, which encompasses the December 2012 VA audiological consultation.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



